DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel R. McClure Reg. 38962 on 6/8/2022.

The application has been amended as follows: 
Listing of Claims
1. (Currently Amended) A computer program product comprising a non-transitory computer-readable storage medium storing an artificial-intelligence image-recognition program which is executed by a computer to cause the computer to function as:
an image-labeling module, configured to receive a plurality of check-point images, and classify the check-point images into a plurality of groups;
an image-classification module, configured to classify the check-point images in each group into a plurality of types for each group to generate first structured data;
an image-generating module, configured to balance a number of check-point images in each type of each group in the first structured data to generate second structured data, wherein the second structured data comprises training-set data and testing-set data;
a model-training module, configured to train an artificial-intelligence (AI) model using the training-set data; and
a model-evaluation module, configured to input the testing-set data into the AI model to obtain a model evaluation of the AI model;
 wherein there is a first number of the check-point images in each group of the second structured data generated by the image-generating module, and a second number of check-point images in each type of the plurality of types for each group is obtained by dividing the first number by a number of the plurality of types for each group.



2. (Original) The computer program product as claimed in claim 1, further comprising:
an image-dividing module, configured to receive an object image of a device under test (DUT) from an automated-optical-inspection (AOI) apparatus, and divide the object image into the check-point images corresponding to a plurality of check points on the DUT.
 
3. (Original) The computer program product as claimed in claim 2, wherein the image-dividing module sets a search range on the object image, and sets one or more labeling ranges within the search range, and sets relative positions for different check points within each labeling range,
wherein the image-dividing module searches the one or more labeling ranges within the search range, and divide the object image into the check-point image corresponding to each check point according to the relative position of each check point within the corresponding labeling range.
 
4. (Original) The computer program product as claimed in claim 1, wherein the check-point images are from an AOI apparatus, and the check-point images correspond to a plurality of check points of a DUT captured by the AOI apparatus.
 
5. (Original) The computer program product as claimed in claim 1, wherein each group labeled by the image-labeling module corresponds to a plurality of defective statuses and a pass status of a plurality of check point on a DUT.
 
6. (Currently Amended) The computer program product as claimed in claim 1, wherein the image-classification module classifies the check-point images in each group into the plurality types for each group to generate the first structured data according to similarities of the check-point images in each group.
 
7. (Original) The computer program product as claimed in claim 6, wherein in response to the similarity between each check-point image in each group and one or more reference images in a specific type being higher than a similarity threshold, the image-classification module classifies the check-point images in each group having similarities higher than the similarity threshold into the specific type.
 
8. (Original) The computer program product as claimed in claim 6, wherein each type in each group of the first structured data records corresponding numbers of the check-point images, which is output as a classification file by the image-classification module.
 
9. (Canceled) 
 
10. (Original) The computer program product as claimed in claim 1, wherein the image-generating module sets a variation range of each of one or more image parameters, and the image-generating module randomly generates each image parameter from the variation range of each image parameter to perform image processing on the check-point images to generate a plurality of simulated check-point images.
 
11. (Currently Amended) The computer program product as claimed in claim 10, wherein a first sum of a number of the check-point images and a number of the simulated check-point images in a first group among the groups is equal to a first third number, and a second fourth sum of a number of the check-point images and a number of the simulated check-point images in each of other groups among the groups is equal to the first number,
wherein the sum of the number of check-point images and the number of simulated check-point images in each type of each group is equal to the first third number divided by a number of types in each group.
 
12. (Original) The computer program product as claimed in claim 1, wherein the model-training module divides the second structured data into the training-set data and the testing-set data according to a predetermined ratio.
 
13. (Original) The computer program product as claimed in claim 12, wherein the AI model comprises an input layer, a transfer model, a classification layer, and an output layer, and the model-training module defines a plurality of strategic parameters during a training procedure for the transfer model, wherein the strategic parameters includes a type of an optimizer, a learning rate, a number of epochs, and a batch size.
 
14. (Original) The computer program product as claimed in claim 1, wherein the model-evaluation module further determines one or more first types with a lower overall recognition rate or confidence, and filters out the check-point images that are erroneously labeled or have multiple labels in the second structured data.
 
15. (Original) The computer program product as claimed in claim 14, wherein the model-evaluation module further executes a first data-cleaning process to delete the check-point images that are erroneously labeled from the training-set data to update the second structured data.
 
16. (Original) The computer program product as claimed in claim 15, wherein the model-evaluation module further executes a second data-cleaning process to filter out one or more first check-point images that have multiple labels, and deletes the check-point images, that correspond to the one or more first check-point images, from the training-set data to update the second structured data.
 
17. (Original)  The computer program product as claimed in claim 16, wherein the model-training module further retrains the AI model using the updated second structured data.
 
18. (Currently Amended) An image-recognition method, comprising:
receiving a plurality of check-point images, and classifying the check-point images into a plurality of groups;
classifying the check-point images in each group into a plurality of types for each group to generate first structured data;
balancing a number of the check-point images in each type of each group in the first structured data to generate second structured data, wherein the second structured data comprises training-set data and testing-set data;
training an artificial-intelligence (AI) model using the training-set data; and
inputting the testing-set data into the AI model to obtain a model evaluation of the AI model;
wherein there is a first number of the check-point images in each group of the second structured data generated by the image-generating module, and a second number of check-point images in each type of the plurality of types for each group is obtained by dividing the first number by a number of the plurality of types for each group.
 
19. (Currently Amended) An image-recognition apparatus, comprising:
a non-volatile memory, configured to store an artificial-intelligence (AI) image-recognition program; and
a processor, configured to execute the AI image-recognition program to perform the following steps:
receiving a plurality of check-point images, and classifying the check-point images into a plurality of groups;
classifying the check-point images in each group into a plurality of types for each group to generate first structured data;
balancing a number of the check-point images in each type of each group in the first structured data to generate second structured data, wherein the second structured data comprises training-set data and testing-set data;
training an artificial-intelligence (AI) model using the training-set data; and
inputting the testing-set data into the AI model to obtain a model evaluation of the AI model;
wherein there is a first number of the check-point images in each group of the second structured data generated by the image-generating module, and a second number of check-point images in each type of the plurality of types for each group is obtained by dividing the first number by a number of the plurality of types for each group.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 and 10-19 are allowed.
Applicant’s invention is drawn to a method and apparatus for artificial-intelligence image-recognition.
Independent claims 1, 18 and 19 are allowed for the following reasons.
Applicant's independent claims recite, inter alia, an image-classification module, configured to classify the check-point images in each group into a plurality of types for each group to generate first structured data;
wherein there is a first number of the check-point images in each group of the second structured data generated by the image-generating module, and a second number of check-point images in each type of the plurality of types for each group is obtained by dividing the first number by a number of the plurality of types for each group.
Applicant’s arguments filed 3/26/2022, have been fully considered and are persuasive in view of the additional examiner’s amendments for clarifying the distinguishing features.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Dependent claims 2-8 and 10-17 are allowed for the reasons above as they depend upon the allowed independent claims 1, 18 and 19.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 3/26/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647